         
RESTRICTIVE COVENANTS AGREEMENT




This Restrictive Covenants Agreement (this “Agreement”) is dated ______________
(the “Effective Date”), and is between Flowserve Corporation, a New York
corporation, and/or its subsidiaries (collectively, the “Company”), and
______________ (“Executive”). The parties agree as follows:


1. Executive’s Employment with the Company. The Company hereby employs or
continues to employ Executive, subject to the terms and conditions of this
Agreement, the Flowserve Corporation Code of Business Conduct and the Company’s
policies and procedures. Executive agrees to provide fulltime services for the
Company during Executive’s employment by the Company. Executive agrees to devote
substantially all of his/her time, energy, skill and best efforts to the
performance of Executive’s job duties and the business of the Company and shall
perform Executive’s duties in a diligent, trustworthy and businesslike manner,
all for the purpose of advancing the business of the Company. In addition to the
provisions of Section 3 below, Executive shall not at any time during
Executive’s employment by the Company work on any basis (including part-time or
as a consultant or an independent contractor) for a Competing Business (defined
in Section 3) and shall not materially participate in any other business that is
not a Competing Business or in any other business that materially interferes
with Executive’s duties to the Company. Further, Executive’s [non-material]
participation in any business that is not a Competing Business shall at all
times comply with the Flowserve Corporation Code of Business Conduct and the
Company’s policies and procedures as in effect from time to time. Executive’s
employment with the Company is on an at-will basis, meaning that either
Executive or the Company may terminate the employment relationship at any time
and for any reason not expressly prohibited by law. The at-will nature of
Executive’s employment is not modified by this Agreement and cannot be modified
orally, but instead may be modified only by a separate written agreement
executed by the Company.


2. The Company’s Promise to Provide Confidential Information and Executive’s
Non-Disclosure Agreement.
(a) Confidential Information. Upon Executive’s execution of this Agreement and
continuing on an ongoing basis during Executive’s employment by the Company, the
Company agrees to provide Executive with new Confidential Information (defined
below) to which Executive has not previously had access and Executive expressly
acknowledge and agrees that Executive will receive Confidential Information by
virtue of his position. For purposes of this Agreement, “Confidential
Information” includes any trade secrets or confidential or proprietary
information of the Company and its subsidiaries and affiliates, including, but
not limited to, the following:
(i) information concerning customers, clients, marketing, business and
operational methods of the Company and its customers or clients, contracts,
financial or other data, technical data, e-mail and other correspondence or any
other confidential or proprietary information possessed, owned or used by the
Company;


(ii) business records, product construction, product specifications, financial
information, audit processes, pricing, business strategies, marketing and
promotional practices (including internet-related marketing) and management
methods and information;


1
Restrictive Covenants Agreement - ______________

--------------------------------------------------------------------------------



(iii) financial data, strategies, systems, research, plans, reports,
recommendations and conclusions;


(iv) names, arrangements with, or other information relating to, any of the
Company’s customers, clients, suppliers, financiers, owners, representatives and
other persons who have business relationships with the Company or who are
prospects for business relationships with the Company; and


(v) any non-public matter or thing obtained or ascertained by Executive through
Executive’s association with the Company, the use or disclosure of which may
reasonably be construed to be contrary to the best interests of any the Company.


Confidential Information shall not include information that is generally known
to the public or was or is available to the Executive on a non-confidential
basis from a source other than the Company who is not bound by any duty of
confidentiality with respect to such information.


(b) Non-Disclosure. In exchange for the Company’s promise to provide Executive
with Confidential Information, Executive shall not, during the period of
Executive’s employment by the Company or at any time thereafter, disclose,
publish or use for any purpose any Confidential Information, except as: (i)
required in the ordinary course of the Company’s business or Executive’s work
for the Company; (ii) required by law; or (iii) directed and authorized in
writing by the Company. Upon the termination of Executive’s employment by the
Company for any reason and at any other time so requested by the Company,
Executive shall immediately return and deliver to the Company any and all
Confidential Information, computers, harddrives, papers, books, records,
documents, memoranda, manuals, e-mail, electronic or magnetic recordings or
data, including all copies thereof, which belong to the Company or relate to the
Company’s business and which are in Executive’s possession, custody or control,
whether prepared by Executive or others. If at any time after termination of
Executive’s employment, for any reason, Executive determines that Executive has
any Confidential Information in Executive’s possession or control, Executive
shall immediately return to the Company, or at the Company’s request destroy,
all such Confidential Information in Executive’s possession or control,
including all copies and portions thereof. Executive shall provide the Company
with written affirmation of Executive’s compliance with Executive’s obligations
under this Section 2(b) if so requested by the Company.


(c) Survival of Executive’s Obligations. Executive understands and agrees that
the obligations under this Section 2 shall survive the termination of this
Agreement and/or Executive’s employment with the Company, regardless of the
reason for such termination. Executive further understands and agrees that the
obligations under this Section 2 are in addition to, and not in limitation or
preemption of, all other obligations of confidentiality which Executive may have
to the Company under general legal or equitable principles, any other agreement
with the Company or other policies implemented by the Company.


3. Executive’s Non-Competition, Non-Solicitation and Non-Recruitment Covenants.


(a) The Restrictive Covenants. Executive acknowledges that that Executive has
become and will continue to become familiar with new and on-going Confidential
Information. Executive recognizes and agrees that: (i) the Company has devoted a
considerable amount of time, effort
2
Restrictive Covenants Agreement - ______________

--------------------------------------------------------------------------------



and expense to develop its Confidential Information and business goodwill; (ii)
the Confidential Information and the Company’s business goodwill are valuable
assets to the Company; and (iii) any unauthorized use or disclosure of the
Company’s Confidential Information would cause irreparable harm to the Company,
including damage to the Company’s business goodwill, for which there is no
adequate remedy at law. For these reasons, Executive agrees that, to protect the
Company’s Confidential Information and business goodwill, it is necessary to
enter into the following restrictive covenants:


Executive, whether individually or as a principal, partner, stockholder,
manager, agent, consultant, contractor, employee, lender, investor, volunteer,
director or officer of any corporation or association or in any other manner or
capacity whatsoever, agrees that during Executive’s employment by the Company
and for a period of one (1) year following the date on which Executive’s
employment ceases (for whatever reason) (the “NonCompetition Period”),
Executive shall not, whether directly or indirectly, without the express prior
written consent of the Company:


(i) Non-Competition. Become employed by, advise, perform services, establish,
have any ownership interest in, invest in or otherwise engage in any capacity,
whether directly or indirectly, with a Competing Business in the Restricted
Area. For purposes of this Agreement, “Competing Business” means any entity or
business that is in the business of providing flow management products and
related repair and/or replacement services. Because the scope and nature of the
Company’s business is international in scope and Executive’s job duties are
international in scope, the “Restricted Area” is worldwide. Nothing in this
Section 3(a)(i) shall prohibit Executive’s direct or indirect ownership of
securities of any business traded on any national securities exchange or an
inter-dealer quotation system, on condition that: Executive does not, directly
or indirectly, own three percent (3%) or more of any class of securities of such
business; such ownership is for investment purposes only; and Executive does not
have the right, and is not a member of a group that has the right, through the
ownership of an equity interest, voting securities or otherwise, to direct the
activities of such business.


(ii) Non-Solicitation. Other than for the benefit of the Company during
Executive’s period of employment with the Company, curtail the business of,
interfere with the Company’s relationship with, solicit business from, attempt
to transact business with or transact business with any customer or prospective
customer of the Company with whom the Company transacted business or solicited
within the preceding twenty-four (24) months, and which either: (A) Executive
contacted, called on, serviced, did business with or had contact with during
Executive’s employment or that Executive attempted to contact, call on, service,
or do business with during Executive’s employment; (B) Executive became
acquainted with or dealt with, for any reason, as a result of Executive’s
employment by the Company; or (C) Executive received Confidential Information
regarding during Executive’s employment with the Company. This restriction
applies only to business that is in the scope of services or products provided
by the Company.


(iii) Non-Recruitment. Hire, recruit, solicit for employment, induce or
encourage to leave the employment of or engagement by the Company or its
subsidiaries, or otherwise cease their employment or engagement with the Company
or its subsidiaries, on behalf of Executive or any other person or entity, any
current employee or independent contractor
3
Restrictive Covenants Agreement - ______________

--------------------------------------------------------------------------------



of the Company or its subsidiaries (including those employees on vacation and
approved leaves of absence, disability or other approved absence with the legal
right to return to employment) or any former employee or independent contractor
of the Company or its subsidiaries whose employment or engagement ceased no more
than three (3) months earlier.


(b) Remedies. Executive acknowledges that the restrictions contained in this
Section 3, in view of the nature of the Company’s business, are reasonable and
necessary to protect the Company’s legitimate business interests and business
goodwill and that any violation of these restrictions would result in
irreparable injury to the Company. The existence of any claim or cause of action
by Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the restrictive covenants contained in Section 2 or Section 3.


(i) Forfeiture by Executive. If Executive breaches any restriction in Section 2
or Section 3, the Company shall be entitled to, in addition to any legal
remedies available to the Company, undertake any or all of the following: (A)
require Executive to forfeit all restricted stock, performance restricted stock
units and/or restricted stock units granted to Executive under the Flowserve
Corporation Equity and Incentive Compensation Plan or the Flowserve Corporation
2020 Long-Term Incentive Compensation Plan (collectively, the “ Equity Awards”)
that have not vested or been settled as of the date of such violation; (B)
require Executive to immediately sell to the Company one-third of all Equity
Awards (or shares received in settlement thereof) that Executive still owns on
the date of such violation for the then-current fair market value of such
shares, determined by the closing price of Company common stock as reported by
the New York Stock Exchange on the date of sale to the Company; (C) require
Executive to immediately pay to the Company one-third of any gain that the
Executive realized on any sale of any Equity Awards (or shares received in
settlement thereof); (D) discontinue future grants of any and all equity awards
under any equity incentive plan in which Executive may participate; (E) recover
damages incurred by the Company as a result of the breach; and (F) recover its
attorneys’ fees, costs and expenses incurred in connection with such actions. To
the extent that the provisions of this Section 3(b)(i) are inconsistent with any
of the provisions of Executive’s current or future equity award agreements
(including, without limitation, grants of qualified and nonqualified stock
options and restricted stock, granted prior to or after the date of this
Agreement) or the terms and conditions of the Company’s incentive, bonus or
equity plans, the Company and Executive agree that the provisions of this
Section 3(b)(i) shall control and the provisions of any such award agreements
are hereby amended by the terms of this Section 3(b)(i).


(ii) Injunctive relief and damages. Executive acknowledges and agrees that a
breach of Section 2 and/or Section 3 will result in irreparable harm and
continuing damage to the Company, and that money damages and the remedies set
forth in Section 3(b)(i) above would be not be sufficient remedies to the
Company for any such breach or threatened breach. Therefore, Executive agrees
that the Company shall also be entitled to a temporary restraining order and
injunctive relief restraining Executive from the commission of any breach of
Section 2 or Section 3,. Nothing contained in this Agreement shall be construed
as prohibiting the Company from pursuing any other remedies available to it for
any breach or threatened breach, including, without limitation,
4
Restrictive Covenants Agreement - ______________

--------------------------------------------------------------------------------



the remedies set forth in Section 3(b)(i) or the recovery of money damages,
attorneys’ fees and costs.


(iii) Immunity from liability for confidential disclosure of a trade secret to
the government or in a court filing. Executive shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that is made in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
solely for the purpose of reporting or investigating a suspected violation of
law; or is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  If Executive files a lawsuit for
retaliation by Company for reporting a suspected violation of law, Executive may
disclose the trade secret to Executive’s attorney and use the trade secret
information in the court proceeding, if Executive files any document containing
the trade secret under seal, and does not disclose the trade secret, except
pursuant to court order.


(c) Severance Pay. If the Company learns that Executive has accepted or intends
to accept a position that would violate Section 3(a)(i), then Executive may, in
the Company’s sole discretion, be eligible for Severance Pay while Section
3(a)(i) is in effect and on condition that Executive otherwise fully complies
with the terms of this Agreement. For purposes of this section, “Severance Pay”
means the Company will continue to pay Executive an amount equal to Executive’s
base salary as in effect on Executive’s date of termination of employment by the
Company (less applicable withholdings and taxes) for the length of time in which
Section 3(a)(i) is in effect. Severance Pay does not include any other form of
compensation, such as bonuses, commissions, stock grants, stock options, fringe
benefits, company paid cell phone, automobile allowance or health or medical
benefits. Severance Pay will be payable in regular intervals in accordance with
the Company’s payroll practices. The Company will subtract from the Severance
Pay: (i) the value of any compensation and benefits (including, but not limited
to, wages, salary, bonuses, allowances, commissions, stock and stock options)
Executive receives from any Competing Business; (ii) the value of any severance
pay, separation pay and/or separation benefits Executive receives from the
Company, including, but not limited to, any pay or benefits Executive receives
under the Flowserve Corporation Officer Severance Plan, the Flowserve
Corporation Reduction-in-Force Severance Benefits Plan, the Flowserve
Corporation Change In Control Plans and any similar plans; (iii) the value of
any equity awards or gain from the sale of the same that Executive does not
forfeit to the Company as required by Section 3(b)(i); and (iv) any other monies
Executive owes to the Company or its affiliates. If Executive accepts employment
with another business that Flowserve determines, in its sole discretion, is not
a Competing Business while the Executive is receiving Severance Pay, the Company
may terminate the Severance Pay.


(d) Tolling. If Executive violates any of the restrictions contained in this
Section 3, the Non-Competition Period will be suspended and will not run in
favor of Executive until such time that Executive cures the violation to the
satisfaction of the Company.


(e) Notice. If Executive, in the future, seeks or is offered employment or any
other position or capacity with a Competing Business, Executive agrees to inform
each new employer or entity, before accepting employment, of the existence of
the restrictions in Section 2 and Section 3. Further, before taking any
employment position with any employer or entity during the Non-Competition
Period, Executive agrees to give prior written notice to the Company of the name
of
5
Restrictive Covenants Agreement - ______________

--------------------------------------------------------------------------------



such employer or entity. The Company shall be entitled to advise such employer
or entity of the existence of this Agreement and the provisions of Section 2 and
Section 3 and to otherwise deal with such employer or entity to ensure that the
provisions of Section 2 and Section 3 are enforced and duly discharged.


4. Non-Disparagement. Executive agrees that the Company’s goodwill and
reputation are assets of great value to the Company which were obtained through
great costs, time and effort. Therefore, Executive agrees that during
Executive’s employment and after the termination of his/her employment,
Executive will not in any way disparage, libel, defame, or make public
statements or third-party disclosures, except to the extent required by legal
proceedings, that are injurious to the Company, its business or business
practices, its products or services or its employees.


5. No Previous Restrictive Agreements. Executive represents that, except as
disclosed in writing to the Company, Executive is not bound by the terms of any
agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of Executive’s engagement by the Company or to refrain from competing,
directly or indirectly, with the business of such previous employer or any other
party. Executive further represents that Executive’s performance of all the
terms of this Agreement and Executive’s work duties for the Company does not and
will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by Executive in confidence or in trust prior to
Executive’s employment by the Company. Executive agrees that Executive will not
use or disclose any confidential, proprietary or trade secret information
belonging to any former employer or third party, and Executive will not bring
onto the premises of the Company or onto any Company property any confidential,
proprietary or trade secret information belonging to any former employer or
third party without such third parties’ written consent.


6. Miscellaneous.


(a) Entire Agreement; Prior Restrictive Covenants Agreements. This Agreement,
along with Executive’s award agreements governing the terms and conditions of
the Equity Awards and Executive’s employment agreement with the Company (if
any), constitutes the entire agreement between the parties with respect to the
subject matter hereof, and supersedes any previous agreements, written or oral,
between Executive and the Company with regard to the subject matter of this
Agreement. Notwithstanding the foregoing, this Agreement shall not supersede,
but shall be in addition to, any written restrictive covenants agreements
previously entered into between Executive and the Company. Nothing in this
Agreement or any of the other agreements listed above supersedes Executive’s
obligations under the Flowserve Corporation Code of Business Conduct and the
Company’s policies and procedures.


(b) Partial Invalidity. In the event any court of competent jurisdiction holds
any provision of this Agreement to be invalid or unenforceable, such invalid or
unenforceable portion(s) shall be fully severable and be limited or excluded
from this Agreement to the minimum extent required, and the remaining provisions
shall not be affected or invalidated and shall remain in full force and effect.


(c) Reformation. Executive and the Company agree that all of the covenants
contained in Section 2 and Section 3 shall survive the termination or expiration
of this Agreement, and agree further that in the event any of the covenants
contained in Section 2 or Section 3 shall be held by any court to be effective
in any particular area or jurisdiction only if said covenant is modified to
6
Restrictive Covenants Agreement - ______________

--------------------------------------------------------------------------------



limit its duration or scope, then the court shall have such authority to so
reform the covenant, and the parties hereto shall consider such covenant(s)
and/or other provisions of Section 2 and/or Section 3 to be amended and modified
with respect to that particular area or jurisdiction so as to comply with the
order of any such court and, as to all other jurisdictions, the covenants
contained herein shall remain in full force and effect as originally written.
Alternatively, at the sole option of the Company, the Company may consider such
covenant(s) and/or provisions of Section 2 and/or Section 3 to be amended and
modified so as to eliminate therefrom the particular area or jurisdiction as to
which such covenants are so held void or otherwise unenforceable and, as to all
other areas and jurisdictions covered hereunder, the covenants contained herein
shall remain in full force and effect as originally written.


(d) Assignment of Rights. This Agreement shall be binding upon and inure to the
benefit of Executive, the Company and any parents, subsidiaries, affiliated
companies, successors or assigns of the Company.


(e) Nonwaiver. The Company’s waiver of any provision of the Agreement shall not
constitute (i) a continuing waiver of that provision or (ii) a waiver of any
other provision of this Agreement. The Company’s breach or alleged breach of
this Agreement shall not excuse Executive’s compliance with this Agreement.


(f) Controlling Law. Any dispute in the meaning, effect or validity of this
Agreement shall be resolved in accordance with the laws of Texas. This Agreement
shall be administered and governed by the laws of Texas, without regard to its
conflict of laws provisions. Venue of any litigation arising from this Agreement
shall be in a federal or state court of competent jurisdiction in Dallas County,
Texas.




[Signature Page Follows]




        
        
7
Restrictive Covenants Agreement - ______________


--------------------------------------------------------------------------------



        The parties are executing this Agreement on the date set forth in the
introductory clause.


        EXECUTIVE




          
        Signature
        
          
        Print Name




        FLOWSERVE CORPORATION


        


        By:  
        Name:
        Title: President and Chief Executive Officer






Signature Page to Restrictive Covenants Agreement